ON PETITION FOR REHEARING.
Per Curiam.
The judgment of the district court against plaintiff was abased exclusively upon the third defense, which was that plaintiff had elected not to rescind the contract. By affirming this judgment parties are left at liberty to prosecute or defend any other kind of action or proceeding in reference to the subject-matter of this litigation, as they shall be advised. In any such action or proceeding neither the finding of the district court upon the evidence, nor the discussion and conclusion thereon by Mr. Commissioner Reed, shall prejudice the rights of either party. The judgment of the district court is accordingly affirmed, the former opinion per curiam is modified, and the petition for rehearing is denied.

Rehearing denied.